Shientag, J.
An assignee for the benefit of creditors moves for an order directing a creditor who has filed his claim against the estate to submit to an examination. The purpose of the examination is to ascertain the facts in connection with the claim in order to determine its validity for the amount asserted.
Section 14 of the Debtor and Creditor Law provides, among other things, that “ It shall be the duty of the assignee to * * * report promptly to "the court any claims presented to him which are not provable, or are incorrect or false and shall also report promptly for allowance all claims presented to him which are not disputed * *
Section 16 of the same law provides that the court may, ‘ ‘ at any time, on petition of the assignee * * * order the examination of witnesses and the production of any books and papers by any party or witness before him or before a referee appointed by him for such purpose * *
Section 16, by its terms, is very broad; indeed, it contains no express limitations. It is designed to aid the assignee in the discharge of the duties imposed upon him by law and to embrace within its scope all matters relating to the administration of the assigned estate. One such matter and an important one, is the validity and correctness of the claims filed against the estate.
*27The examination sought may properly be had. The creditor, Julius Kupersmith, is directed to submit to examination at Special Term, Part II, of this court, on October 24, 1945, at 10:30 a.m. with respect to the claim filed by him, at which time and place all pertinent books and records shall be produced for use in the manner prescribed by the justice presiding.